          Case 2:04-cv-00334-APG-NJK Document 197 Filed 04/17/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   GEORGE W. LUSTER,                                     Case No.: 2:04-cv-00334-APG-NJK
         Petitioner
 4                                                        ORDER DENYING MOTION FOR
     v.                                                            RELIEF
 5
   DIRECTOR, NEVADA DEPT. OF                                          [ECF No. 196]
 6 CORRECTIONS, et al.,

 7          Respondents

 8

 9         On February 28, 2020, petitioner George W. Luster filed the latest in a series of motions

10 seeking relief from judgment. ECF No. 196; see also ECF Nos. 183, 184, 185. Judgment was

11 entered in this case in March 2015. ECF No. 178. The circuit court denied a certificate of

12 appealability. ECF No. 181. Luster’s certiorari petition was denied by the Supreme Court on

13 June 20, 2016. Case No. 15-9237 (www.supremecourt.gov). Luster’s present motion makes no

14 showing that he is entitled to relief Federal Rule of Civil Procedure 60(b).

15         I THEREFORE ORDER that Luster’s motion (ECF Nos. 196) is DENIED.

16         I FURTHER ORDER that Luster is denied a certificate of appealability with respect to

17 this decision.

18         Dated: April 17, 2020

19                                                           _________________________________
                                                             U.S. District Judge Andrew P. Gordon
20

21

22

23
